Citation Nr: 1438736	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955, and from September 1956 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought.

This claim was denied by the Board in April 2013, and following the timely appeal of that decision to the United States Court of Appeals for Veterans Claims, a February 2014 Joint Motion for Remand agreed that an examination that had been provided with respect to this claim was not adequate, and that the Board's decision should be vacated and the matter remanded for further development and adjudication consistent with the Joint Motion.  In an order dated in February 2014, the Court vacated the Board's decision and remanded the case for action consistent with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The parties to a February 2014 Joint Motion agreed that an examination provided with respect to the claim for service connection for residuals of a fracture of the left foot was not adequate.  More specifically, it was noted that in the process of providing the negative nexus opinion, a January 2013 VA examiner did not consider June 1957 or November 1958 service medical records in which the Veteran was noted as having in-service fractures of the left distal tibia and left proximal fibula, conditions that may have accompanying ankle symptomatology.  Therefore, the Joint Motion agreed that the January 2013 VA examiner did not adequately consider Appellant's prior medical history and did not support the conclusion with an adequate rationale.  Therefore, the Joint Motion agreed that the Veteran's claim should be remanded for VA to provide the Veteran with an adequate medical examination that considers in-service fractures of the distal third of the tibia and the proximal end of the fibula in his left leg.

As a result of the determination of the Joint Motion, the Board finds that it has no alternative but to remand the claim for an additional VA examination and opinion consistent with the terms of the Joint Motion and the Order of the Court.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination of his left foot.  The claims folder should be made available to the examiner in conjunction with the examination.  Imaging studies of the left foot or any other studies or tests the examiner deems appropriate to respond to the following questions should be done.  The examiner should respond to the following: 

(a)  Provide all current diagnoses of any left foot or ankle disability.  

(b)  For each current left foot or ankle disability found, state whether it is at least as likely as not (50 percent probability or greater) that each disability is related to service or is a current residual of an in-service fracture of the left foot or ankle, to include the documented in-service fractures of the distal third of the tibia and the proximal end of the fibula of The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  38 C.F.R. § 3.304(b) (2001); 38 U.S.C.A. § 1111 (West 1991).The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  38 C.F.R. § 3.304(b) (2001); 38 U.S.C.A. § 1111 (West 1991). left leg.  

2.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

